Title: To Thomas Jefferson from “A Lover of Republicanism,” [before 6 May 1801]
From: “A Lover of Republicanism”
To: Jefferson, Thomas


               
                  Truely enlightened Patriot,
                  [before 6 May 1801]
               
               For your Country’s sake act as you wish & be not guided by a Party who call themselves Republicans!  Your Countryman who now writes is thoughroughly convinced that there is nothing viscious in your good Heart & earnestly prays that you may possess stability which many want.
               Confide not in others.
               
                  
                     A lover of Republicanism.
                  
               
            